Lasus, J.
This is an injunction suit to restrain the sale of certain property .-seized under a writ of fieri facias issued in the suit of R. Patterson <fi Co. v. H. H. Wallis, on the grounds, that the plaintiff is the owner of a part of the property seized, -and that she has a mortgage and privilege on the other part.
R. Patterson <fi Co. moved to dissolve the injunction on the face of the papers, and the District Judge sustained the motion as to that; portion of the property seized, o® which the plaintiff claimed a mortgage and privilege, and overruled it provisionally as to the property claimed by the plaintiff in her own right.
.The existence of a privilege or mortgage on property, will not authorize an injunction to arrest its sale. The remedy is by third opposition. Code of Practice, 396, 401; 6 N. S., 615; 7 N. S., 281.
The judgment of the lower court is correct.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, •with costs, and that this cause be remanded to the lower court for further proceedings according to law.